Citation Nr: 0939094	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include patellofemoral pain syndrome and 
tendonitis.

2.  Entitlement to service connection for a left knee 
disability, to include patellofemoral pain syndrome and 
tendonitis.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to August 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision, which denied 
his service connection claims for right and left knee 
disabilities.  During the pendency of this appeal, the 
Veteran withdrew his service connection claim for bilateral 
hearing loss.  As such, it is no longer before the Board.

The Veteran testified before the undersigned during a January 
2009 video conference hearing.  A transcript of the 
proceedings has been associated with the claims file.  

The Veteran submitted evidence in support of his claims after 
the April 2008 statement of the case (SOC) was issued.  In 
January 2009, the Veteran waived RO review of this new 
evidence and the Board may proceed.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's right and left knee disabilities are not 
related to any disease, injury, or event in service.

CONCLUSION OF LAW

The Veteran's right and left knee disabilities were not 
incurred in or aggravated by service.  38 U.S.C.A. 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in October 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a March 2008 VA medical examination 
to obtain an opinion as to whether his knee disabilities can 
be directly attributed to service.  The VA opinion obtained 
in this case is adequate, as it is predicated on a full 
reading of medical records in the Veteran's claims file.  The 
examiner considered all of the pertinent evidence of record 
and provided a complete rationale for his stated opinion, 
relying on and citing to the records reviewed.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Further examination 
or opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran claims his right and left knee disabilities 
result from service.  For the reasons that follow, service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As a preliminary matter, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  The Veteran has been diagnosed with 
patellofemoral pain syndrome and it is unclear as to whether 
patellofemoral pain syndrome is productive of disability or 
is merely knee pain.  Even if the Board were to concede that 
bilateral patellofemoral pain syndrome is indeed a 
disability, the service connection claim still fails on other 
grounds, as will be discussed below.  Further, post-service 
medical records provide that the Veteran has been diagnosed 
with right and left knee patellar and extensor tendonitis.  
The first Hickson element is satisfied and the Board looks to 
the issues of incurrence and nexus.  

During the Veteran's January 2009 video conference hearing, 
he testified that there was no traumatic event or in-service 
injury which gave rise to his knee disabilities.  Instead, 
the Veteran contends that his knee pain had a gradual onset 
with intermittent knee discomfort due to strenuous physical 
activity.  He also provided that his duties included 
constantly bending and twisting his knees while aboard his 
assigned ship.  It is from these movements that the Veteran 
alleges he developed his knee disabilities while in service.

The Board concedes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service and reporting to treatment.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, he is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, surpa. 

The Veteran is competent to report having experienced 
bilateral knee pain during and after service.  He is also 
credible in those statements.  However, he is not competent 
to provide an opinion as to the cause or etiology of any 
current knee problems.  

Turning to the medical evidence, the Veteran's service 
treatment records provide that he intermittently complained 
of bilateral knee pain, especially after he engaged in 
extremely strenuous physical activity.  He first complained 
of bilateral knee pain in October 2002, where he reported 
that his knees became stiff after extremely strenuous 
workouts.  In a February 2003 assessment, the Veteran 
reported that he was concerned about his knees.  It should be 
noted that during a February 2003 examination three days 
prior to this statement, the Veteran's lower extremities were 
found to be normal and he expressly denied any problems with 
swelling or painful joints as well as trick or locked knees.  
In a November 2003 treatment note, the Veteran complained of 
bilateral burning and aching knee pain in the peripetella 
region, and was diagnosed with patella tendonitis.  In a May 
2006 treatment note, the Veteran was diagnosed with 
patellofemoral syndrome.    

Just four months after discharge, the Veteran was afforded a 
December 2006 VA examination where his knees were found to be 
normal.  The examiner noted that when the Veteran ran a half 
mile he would experience pain in the peripatella region of 
his knees.  Bilateral knee x-rays were normal.  The examiner 
noted occasional stiffness in both knees but found no warmth, 
redness, or effusion.  He also indicated that there was no 
giving way.  Again, the Veteran's knees were found to be 
normal, no diagnosis was given, and no opinion was offered at 
that time.  

The Veteran submitted private medical records which indicate 
that he sought treatment for bilateral knee pain.  During a 
September 2007 examination, his knees were warm with burning 
sensations around his kneecaps.  He indicated that his pain 
was intermittent and aggravated by climbing stairs or sitting 
for extended periods of time.  During the examination, the 
Veteran related that his knees would give out or buckle on 
him during service.  The examiner indicated that January 2007 
x-ray reports of both knees were completely normal.  While 
the examiner did not proffer an opinion as to the etiology of 
the Veteran's knee conditions, she assessed the Veteran with 
bilateral inflamed plica.  He was treated with strengthening 
exercises.

A December 2007 private treatment note provides that the 
strengthening exercises were not alleviating the Veteran's 
pain.  He again complained of stiffness when sitting for 
extended periods of time.  The examiner noted that the 
Veteran had pain with palpitation in the patella area and 
quadriceps tendons, as opposed to the plica area at the 
September 2007 examination.  He was diagnosed with bilateral 
patella tendonitis, bilateral quadriceps tendonitis, and 
inflamed bilateral plica. 

The Veteran was afforded a March 2008 VA examination to 
assess his knee disabilities and determine the etiology of 
such disabilities.  The examiner reviewed the claims file and 
noted the Veteran's intermittent complaints and treatment for 
bilateral knee pain.  After discharge, the Veteran reported 
that his pain continued, consisting of daily anterior knee 
discomfort that felt like a throbbing or burning pain, near 
his patella.  This pain was aggravated by climbing or 
descending stairs and driving a car.  The Veteran denied 
swelling, warmth, erythema, ecchyosis, instability, or 
locking.  His right knee was noted to have mild tenderness of 
the quadriceps tendon and his left knee had mild tenderness 
over the patellar ligament.  The examiner diagnosed the 
Veteran with "new" right and left knee extensor tendonitis 
and noted that the examination results were inconsistent with 
arthritis and patellar femoral pain syndrome.  The examiner 
opined that the Veteran's current knee conditions were less 
likely than not incurred during service.  After noting the 
various diagnoses for the Veteran's knees, the examiner 
reasoned that there was no established chronic diagnosis 
involving his knees to establish a nexus between his symptoms 
in service and his current condition.  

The Veteran also submitted private treatment records for a 
knee evaluation, dated in May 2008.  During this examination, 
the Veteran again reported in-service onset of his knee 
conditions.  The examiner noted that x-ray reports on both 
knees were essentially normal.  The Veteran was diagnosed 
with bilateral anterior knee pain syndrome.  No opinion as to 
the etiology of his knee conditions was offered at this time.  
However, in a February 2009 letter, the same examiner opined 
that the Veteran's bilateral knee pain is related to service 
due to the repetitive stair climbing while on active duty.  

With regard to the conflicting medical opinions relating to 
the Veteran's knee disabilities, the Board must weigh the 
credibility and probative value of the medical opinions.  In 
so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

It does not appear that the May 2008 private examiner had 
access to or reviewed the claims file.  The lack of review of 
the claims file does not by itself disregard the examiner's 
February 2009 opinion.  In the recent case of Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (2008), the Court held 
that a claims file review, as it pertains to obtaining an 
overview of a veteran's medical history, is not a requirement 
for private medical opinions.  A review of the claims file by 
a VA examiner, without more, does not automatically render 
the VA examiner's opinion competent or persuasive since the 
claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private 
medical opinion may not be discounted solely because the 
opining clinician did not review the claims file as there are 
other means by which a physician can become aware of critical 
medical facts, such as a history of treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  In sum, the Nieves-Rodriguez Court indicated that 
it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens, supra.  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Further, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran. Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
The Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In this case, the March 2008 VA examiner's opinion regarding 
the Veteran's bilateral knee disabilities has more probative 
value than the private February 2009 medical opinion.  
Specifically, the May 2008 private examiner did not provide 
any reasoning for his positive nexus opinion or explain how 
the bilateral anterior knee pain symptoms are related to the 
in-service diagnoses of patellofemoral pain syndrome and 
patellar tendonitis.  Further, there was no indication that 
the May 2008 private examiner reviewed the claims file or any 
of the Veteran's current treatment records.  Indeed, the 
private examiner made no reference to the various knee 
diagnoses that the Veteran had received after service 
discharge.  Thus, without any indication that he had 
otherwise reviewed the Veteran's current medical records, it 
appears that the private examiner based his evaluation solely 
on the Veteran's self-reported history.  In contrast, the 
March 2008 VA examiner's opinion was well reasoned, detailed, 
consistent with other evidence of record, and included access 
to the accurate background of the Veteran, including his 
medical records.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has bilateral knee pain which is 
affecting his life, the evidence does not show that the 
disabilities can be attributed to his active duty.  As such, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims.  Consequently, the benefit-of-
the- doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


